Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 13, 16-17, 21, 23-25, 27-30 and 33-37 are allowed.
Independent claims 13, 21 and 30 are directed to a method and/or an apparatus for selecting a relay for use in device-to-device communications.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 13, 21 and 30 were similarly amended to show: “…receiving, by a first user equipment (UE), information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE; performing, by the first UE, demodulation processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received; adding, by the first UE, the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received; measuring, by the first UE, a signal sent by each candidate relay UE in the candidate relay UE list, to obtain link quality of a radio link between each candidate relay UE and the first UE; and determining, by the first UE, a target relay UE from the candidate relay UE list according to the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the first UE, wherein the target relay UE is used for relaying data transmitted between the first UE and a base station, wherein the information is received by the first UE when a link quality of a wireless cellular link between the base station and the second UE is greater than a quality threshold, and wherein the information is received by the first UE from the second UE by blind detection without first requesting the information from the second UE.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Fodor et al. (US 2017/0251507), Fallgreen et al. (US 2014/0141062) and Ljung et al. (US 2016/0174130), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160095074 A1 - relates to a synchronization method comprised of a synchronization resource structure and synchronization procedure for device-to-device (D2D) communication.
US 20150296465 A1 – relates to managing transmit power of a user equipment in the cellular network.
US 20150031406 A1 – relates to greedy-based autonomous resource block assignment schemes for cellular networks with self-organizing relaying terminals.
US 20140328329 A1 - relates to a protocol for device-to-device (D2D) communications.

Thus, for the reasons indicated above, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413